                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

JOYLYNN T. WATERS,

      Plaintiff,

v.                                              CASE NO. 8:19-cv-1170-T-02CPT
UMA EDUCATION, INC. d/b/a
Ultimate Medical Academy,

     Defendant.
______________________________/

                                      ORDER

      Before the Court is Plaintiff’s pro se motion for voluntary dismissal without

prejudice (Dkt. 20). Federal Rule of Civil Procedure 41(a)(1)(A) does not apply

where, as here, Defendant 1) filed an answer, and 2) did not stipulate to a dismissal

without prejudice. Rule 41(a)(2) is applicable and permits the dismissal by court

order “on terms that the court considers proper.” Fed. R. Civ. P. 41(a)(2).

      The Court finds dismissal without prejudice appropriate. Plaintiff requested

to dismiss this action before her response to the show cause order was due on

March 19, 2020. Dkt. 18. This case remains in its early stages, dispositive

motions have not been filed, and Defendant has not expended considerable effort

or resources in defending this case. See Engle v. Celadon Grp., Inc., No. 3:16-cv-

1437-J-34JRK, 2017 WL 6387780, at *2 (M.D. Fla. Dec. 14, 2017) (dismissing

without prejudice with no conditions or costs on plaintiff because case was in early
stage and no dispositive motions had been filed). While the Court could attach a

condition to any refiling of this action because Defendant incurred expense in

filing a motion to compel, 1 the Court finds no plain legal prejudice to Defendant.

See Pontenberg v. Boston Scientific Corp., 252 F.3d 1253, 1256 (11th Cir. 2001).

       Accordingly, Plaintiff’s motion (Dkt. 20) is granted. This case is dismissed

without prejudice. The Clerk is directed to terminate any pending motions and

deadlines and to close the case.

       DONE AND ORDERED at Tampa, Florida, on March 16, 2020.

                                           s/William F. Jung
                                           WILLIAM F. JUNG
                                           UNITED STATES DISTRICT JUDGE

COPIES FURNISHED TO:
Counsel of Record and Plaintiff, pro se




1
 Cf. United States ex rel. Perkins v. Wellcare Health Plans, Inc., 8:12-cv-2032-T-30AAS, 2016
WL 7665446 (M.D. Fla. Nov. 29, 2016) (dismissing case without prejudice on condition that
plaintiff, upon any refiling of action, pay some of defendant’s attorney’s fees and costs in
protracted litigation).
